Citation Nr: 0107815	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  00-07 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for skin tags and 
dermatitis of a nonspecific nature, claimed as a result of 
herbicide exposure.  



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1968 to 
August 1970.  He received numerous citations and awards, 
including the Combat Action Ribbon, Vietnam Service Medal 
with one Star, Vietnam Campaign Medal with one device, and 
the Gallantry Cross Medal Color with Palm.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1999 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied entitlement to service connection 
for a skin disorder.



REMAND

A review of the record reflects that abnormal skin lesions 
were noted upon Agent Orange examination in December 1987.  
The examiner noted multiple skin tags, several areas of dry, 
thickened and flaky skin, and several erythematous papules.  
An assessment of an abnormal skin examination was noted.  A 
dermatology examination dated in January 1988 revealed an 
assessment of skin tags, xerosis, and sub-keratosis.

Upon VA skin examination dated in March 1999, the veteran 
complained of intermittent scaly, thickened dermatitis 
involving both arms and the extensor surface of both hands.  
He also reported occasional skin tags on the anterior chest 
area.  Physical examination showed a certain amount of 
redness and irritation on the left arm but no lesions.  The 
right arm showed chronic skin thickening on the extensor 
surface of the hand and multiple areas of skin thickening on 
the right forearm of a nonspecific nature.  There were minor 
skin tags on the anterior chest.  A diagnosis of nonspecific 
dermatitis involving the extensor surface of the hands and 
extensor surface of the forearms with skin tags involving the 
anterior chest was noted.  The examiner opined that the skin 
tags were clinically insignificant, the dermatitis was 
totally of a nonspecific nature, and the diagnosis was 
confirmed.  

Upon review of this evidence, it is not clear to the Board 
exactly what diagnosis was being referred to as confirmed by 
the March 1999 examiner.  Additionally, this examiner 
provided no opinion as to whether the diagnosed skin 
condition was as least as likely as not related to any 
incident of active military service.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board recognizes that this issue was not denied by the RO 
as not well grounded.  However, as previously noted the VA 
examination is somewhat vague and did not adequately address 
all necessary questions.  The Board is compelled to conclude 
that because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Thus, for the aforementioned reasons, a remand of this issue 
is required.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied, including the VA 
examination procedures for seeking an 
opinion as to etiology of the claimed 
disorder.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
VBA Fast Letter 00-87 (November 17, 2000), 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

2.  The RO should then readjudicate the 
issue of entitlement to service connection 
for a skin disorder.  The RO should 
address the issue under the theories of 
presumptive service connection as well as 
direct service connection.  If the benefit 
sought on appeal remains denied, the 
veteran and the veteran's representative, 
if any, should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.

The Board notes that the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


